Name: Directive 96/69/EC of the European Parliament and of the Council of 8 October 1996 amending Directive 70/220/EEC on the approximation of the laws of the Member States relating to measures to be taken against air pollution by emissions from motor vehicles
 Type: Directive
 Subject Matter: taxation;  technology and technical regulations;  deterioration of the environment;  organisation of transport;  environmental policy;  European Union law
 Date Published: 1996-11-01

 Avis juridique important|31996L0069Directive 96/69/EC of the European Parliament and of the Council of 8 October 1996 amending Directive 70/220/EEC on the approximation of the laws of the Member States relating to measures to be taken against air pollution by emissions from motor vehicles Official Journal L 282 , 01/11/1996 P. 0064 - 0067DIRECTIVE 96/69/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 8 October 1996 amending Directive 70/220/EEC on the approximation of the laws of the Member States relating to measures to be taken against air pollution by emissions from motor vehiclesTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 100a thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Economic and Social Committee (2),Acting in accordance with the procedure laid down in Article 189b of the Treaty (3),(1) Whereas measures should be adopted within the framework of the attainment of the objectives of the internal market; whereas the internal market comprises an area without internal frontiers in which the free movement of goods, persons, services and capital is ensured;(2) Whereas the first programme of action of the European Community on protection of the environment (4), approved by the Council on 22 November 1973, called for account to be taken of the latest scientific advances in combating atmospheric pollution caused by gases emitted from motor vehicles and for Directives adopted previously to be amended accordingly; whereas the fifth programme of action, the general approach of which was approved by the Council in its resolution of 1 February 1993 (5), provides for additional efforts to be made to effect a considerable reduction in the present level of pollutants emitted from motor vehicles;(3) Whereas the objective of reducing the level of pollutant emissions from motor vehicles and the operation of the internal market for vehicles cannot be sufficiently achieved by individual Member States; whereas they can, however, be better achieved at Community level by the approximation of the laws of the Member States relating to measures to be taken against air pollution by motor vehicles;(4) Whereas it is recognized that the development of transport in the Community has entailed significant constraints for the environment and that there is a risk of increased deterioration thereof; whereas official estimates of the increase in traffic density made hitherto have been exceeded by the actual trend throughout the Community and whereas for that reason very stringent emission standards should be laid down for all motor vehicles;(5) Whereas in 1993 the Commission adopted a European programme on emissions, fuels and engine technologies (Epefe); whereas that programme was established to ensure that proposals for future Directives on pollutant emissions seek the best solutions for the environment, for the consumer and for the economy; whereas, it deals with the pollution emitted by motor vehicles and the fuels which propel them;(6) Whereas Directive 70/220/EEC (6), which deals with the measures to be taken against air pollution by emissions from motor vehicles, is one of the separate Directives under the type-approval procedure laid down by Directive 70/156/EEC (7);(7) Whereas Directive 70/220/EEC lays down the limit values for carbon monoxide and unburnt hydrocarbon emissions from the engines of such vehicles; whereas these limit values were first reduced by Council Directive 74/290/EEC (8) and supplemented, in accordance with Commission Directive 77/102/EEC (9), by limit values for permissible emissions of nitrogen oxides; whereas the limit values for those three pollutants were successively reduced by Commission Directive 78/665/EEC (10) and Council Directives 83/351/EEC (11) and 88/76/EEC (12); whereas limit values for particulate pollutant emissions from diesel engines were introduced by Directive 88/436/EEC (13); whereas more stringent European standards for emissions of gaseous pollutants from motor vehicles below 1 400 cm ³ were introduced by Directive 89/458/EEC (14); whereas those standards have been extended to all passenger cars independently of their engine capacity on the basis of an improved European test procedure including an extra-urban driving cycle; whereas requirements relating to the evaporative emissions and to the durability of emission-reducing vehicle components as well as more stringent particulate pollutant standards for motor vehicles equipped with diesel engines were introduced by Directive 91/441/EEC (15); whereas passenger cars designed to carry more than six passengers, including the driver, or having a maximum mass of more than 2 500 kg, light commercial vehicles and off-road vehicles covered by Directive 70/220/EEC have, pursuant to Directive 93/59/EEC (16), been subject to standards as stringent as those for passenger cars, taking into account the specific features of such vehicles; whereas the standards for passenger cars have been rendered more stringent by Directive 94/12/EC, which also introduced a new method for checking on the conformity of production; whereas it is necessary to harmonize the standards for light commercial vehicles with those for passenger cars so as to make them at least as stringent as those for passenger cars;(8) Whereas the work undertaken by the Commission in this field has shown that the best technology currently available to the Community industry can be further improved in order to allow light commercial vehicles to comply with considerably reduced emission limits; whereas the same is true of other new technologies which are emerging; whereas the proposed standards will apply both to the approval of new vehicle types and to checks on conformity of production, since the amended method of sampling and statistical evaluation enables the tolerances allowed for the limit values set under previous stages of value reduction pursuant to Directive 70/220/EEC to be removed;(9) Whereas the Commission has examined the feasibility of amalgamating vehicle classes II and III, the actual conditions under which light commercial vehicles are driven in urban and extra-urban traffic and the special characteristics of those vehicles;(10) Whereas Member States should be allowed to expedite, by means of tax incentives, the placing on the market of vehicles which satisfy the requirements adopted at Community level, such incentives having to comply with the provisions of the Treaty and satisfy certain conditions intended to avoid distortions of the internal market; whereas this Directive does not affect the Member States' right to include emissions of pollutants and other substances in the basis on which road traffic taxes on motor vehicles are calculated;(11) Whereas the prior notification requirement of this Directive stands without prejudice to notification requirements under other provisions of Community law, notably Article 93 (3) of the Treaty;(12) Whereas it is appropriate that the European Parliament and the Council should adopt, by 31 December 1997, the requirements valid for the stage beginning in 2000, on the basis of a proposal which the Commission must submit by 30 June 1996 and which is to be aimed at substantially reducing emissions from light commercial vehicles;(13) Whereas the measures to reduce air pollution emissions from the year 2000 must form part of an integrated and multidirectional approach embracing all measures for reducing air pollution due to road traffic; whereas all the parameters set out in Article 4 of Directive 94/12/EC are relevant; whereas, for the requirements valid as from the year 2000, the aim should be, for light commercial vehicles, to lay down standards of equivalent stringency to those laid down for passenger cars employing an emission reduction technology of a uniform technical level, account being taken of the special characteristics of light commercial vehicles and, for vehicles of category N1, classes II and III, of the need to take into consideration any appropriate stipulations as to durability; whereas the Commission must undertake an analysis of the environmental, technological and cost-efficiency aspects and provide, by the end of June 1996, quantified objectives for the adoption of Community measures applicable from the year 2000,HAVE ADOPTED THIS DIRECTIVE:Article 1 Annex I to Directive 70/220/EEC shall be amended in accordance with the Annex to this Directive.Article 2 1. With effect from 1 October 1996, Member States must accept compliance with the requirements of Directive 70/220/EEC, as amended by this Directive, for the purposes of Articles 4 (1) and 7 (1) of Directive 70/156/EEC.2. With effect from 1 January 1997 for vehicles of class I and with effect from 1 January 1998 for vehicles of classes II and III, Member States may no longer grant:- EC type-approval in accordance with Article 4 (1) of Directive 70/156/EEC, or- national type-approval, except where the provisions of Article 8 (2) of Directive 70/156/EEC are invoked,for a vehicle type on grounds related to air pollution by engine emissions, if it fails to comply with Directive 70/220/EEC, as amended by this Directive.3. With effect from 1 October 1997 for vehicles of class I and with effect from 1 October 1998 for vehicles of classes II and III, Member States must:- consider certificates of conformity which accompany new vehicles in accordance with the provisions of Directive 70/156/EEC as no longer valid for the purposes of Article 7 (1) of that Directive; and- refuse the registration, sale or entry into service of new vehicles which are not accompanied by a certificate of conformity in accordance with Directive 70/156/EEC, except where the provisions of Article 8 (2) of Directive 70/156/EEC are invoked,on grounds relating to air pollution by engine emissions, if the requirements of Directive 70/220/EEC, as amended by this Directive, are not fulfilled.Article 3 Member States may make provision for tax incentives only in respect of motor vehicles which comply with Directive 70/220/EEC, as amended by this Directive. Such incentives must comply with the provisions of the Treaty and satisfy the following conditions:- they shall be valid for all new vehicles offered for sale on the market of a Member State which comply in advance with the requirements of Directive 70/220/EEC, as amended by this Directive,- they shall cease on the dates set in Article 2 (3) for the mandatory application of emission values for new motor vehicles,- for each type of motor vehicle they shall be for an amount lower than the additional cost of the technical devices introduced to ensure compliance with the values set and their installation on the vehicle.The Commission shall be informed of any plans to institute or change the tax incentives referred to in the first paragraph in sufficient time to submit its observations.Article 4 The European Parliament and the Council, acting under the conditions laid down in the Treaty, shall decide by 31 December 1997 on proposals, to be submitted by the Commission by 30 June 1996, for a further stage in the reduction, by the adoption of Community measures, of air pollution caused by emissions from motor vehicles covered by this Directive. The measures will apply from the year 2000.In these proposals, the Commission will follow the approach outlined in Article 4 of Directive 94/12/EC.Article 5 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 1 October 1996. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States.2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive.Article 6 This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.Article 7 This Directive is addressed to the Member States.Done at Brussels, 8 October 1996.For the European ParliamentThe PresidentK. HÃ NSCHFor the CouncilThe PresidentP. RABBITTE(1) OJ No C 390, 31. 12. 1994, p. 26, and OJ No C 19, 23. 1. 1996, p. 13.(2) OJ No C 201, 26. 7. 1993, p. 9.(3) Opinion of the European Parliament of 20 September 1995 (OJ No C 269, 16. 10. 1995, p. 82), common position of the Council of 22 December 1995 (OJ No C 37, 9. 2. 1996, p. 23) and Decision of the European Parliament of 9 May 1996 (OJ No C 152, 27. 5. 1996, p. 44).(4) OJ No C 112, 20. 12. 1973, p. 1.(5) OJ No C 138, 17. 5. 1993, p. 1.(6) OJ No L 76, 6. 4. 1970, p. 1. Directive as last amended by Directive 94/12/EC (OJ No L 100, 19. 4. 1994, p. 42).(7) OJ No L 42, 23. 2. 1970, p. 1. Directive as last amended by Commission Directive 95/54/EC (OJ No L 266, 8. 11. 1995, p. 1).(8) OJ No L 159, 15. 6. 1974, p. 61.(9) OJ No L 32, 3. 2. 1977, p. 32.(10) OJ No L 223, 14. 8. 1978, p. 48.(11) OJ No L 197, 20. 7. 1983, p. 1.(12) OJ No L 36, 9. 2. 1988, p. 1.(13) OJ No L 214, 6. 8. 1988, p. 1.(14) OJ No L 226, 3. 8. 1989, p. 1.(15) OJ No L 242, 30. 8. 1991, p. 1.(16) OJ No L 186, 28. 7. 1993, p. 21.ANNEX Amendments to the Annexes to Directive 70/220/EEC as amended by Directive 93/59/EEC The table in Section 5.3.1.4 is replaced by the following:>TABLE>(1) Except:- vehicles designed to carry more than six occupants including the driver,- vehicles whose maximum mass exceed 2 500 kg.(2) And those category M vehicles which are specified in footnote (2).